Case 8:18-cv-01751-MSS-SPF Document 35 Filed 07/30/19 Page 1 of 1 PageID 106




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JAMES DEGRACE,

       Plaintiff,

v.                                                     Case No: 8:18-cv-1751-MSS-SPF

RADIUS GLOBAL SOLUTIONS LLC,

       Defendant.


                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Upon consideration of the Parties’ Joint Stipulation for Dismissal without Prejudice,

(Dkt. 34), and pursuant to Fed.R.Civ. P. 41, it is hereby

       ORDERED that this case is DISMISSED WITHOUT PREJUDICE. Each party shall

bear its own attorneys’ fees and costs associated with this matter. The Clerk is directed

to terminate any pending motions and CLOSE this case.

       DONE and ORDERED at Tampa, Florida this 30th day of July, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
